Case 18-31185   Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29   Desc Exhibit
                       1 - Supplemental Brief Page 1 of 11




                          EXHIBIT 1
Case 18-31185       Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29      Desc Exhibit
                           1 - Supplemental Brief Page 2 of 11


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

         In re:                              Chapter 11

         Harlow N. Higinbotham,              Bankruptcy No. 18-31185

                             Debtor.         Honorable LaShonda A. Hunt


             SUPPLEMENTAL BRIEF IN SUPPORT OF THE MOTION OF
              WIPAPORN TEEKHUNGAM AND THE PARTIES’ MINOR
              CHILDREN FOR RELIEF FROM STAY AND MOTION TO
              EXCUSE THE RECEIVER’S COMPLIANCE WITH § 543
     Two sources of evidence that this Court expressed interest in reviewing—the
“notes” signed by Harlow N. Higinbotham (the “Debtor”) in favor of his wife, Susan
Higinbotham, and the transcript from the Debtor’s § 341 meeting—further
demonstrate that stay relief should be granted.


                                   1. DISCUSSION.

1.1. The “notes” signed by the Debtor in favor of his wife and the Debtor’s
     testimony at the § 341 meeting show that he is not fit to be a fiduciary to his
     creditors.

     A debtor-in-possession owes a fiduciary duty to his creditors. Peterson v. Scott
(In re Scott), 172 F.3d 959, 967 (7th Cir. 1999). The documents attached to this
brief—those detailing the alleged transactions between the Debtor and his wife, as
well as the § 341 meeting transcript—show that the Debtor is not fit to carry out his
fiduciary duties.

     As the state court explicitly found after trial, the Debtor engaged in “an
‘illusory’ course of conduct designed to remove all of his assets from himself and
transfer them to his wife, Susan” as part of “an effort to reduce his ability to pay
child support.” Judgment (attached to Reply (ECF No. 32) as Ex. D), at 13. The
Debtor at first attempted to keep Teekhungam and the children a secret from Ms.



     {00130487}
Case 18-31185     Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29         Desc Exhibit
                         1 - Supplemental Brief Page 3 of 11



Higinbotham, but she found out about them around September 6, 2009. See Tr. of
341 Meeting (attached as Ex. A), at 62:25–63:3. Shortly after that, the Debtor and
Ms. Higinbotham started a scheme to move assets out of the Debtor’s name and into
hers and to manufacture fake debts to Ms. Higinbotham. This scheme continued
through the years as the Debtor waged his legal battle to avoid his obligations to
Teekhungam and the children.

       In a “promissory note” dated September 27, 2009, the Debtor promised to pay
Ms. Higinbotham $4 million, at 15% interest, on demand, collateralized by “all of
my art, stamps, coins, jewelry, and other tangible assets owned by me as well as
10,000 shares of ITW and future bonus income.” Promissory Note (attached as
Ex. B).1

       The Debtor and Ms. Higinbotham later signed a handwritten document dated
April 10, 2011, regarding “Formal Agreement on Division of Marital Assets.”
Document dated Apr. 10, 2011 (attached as Ex. C). In that document, the Debtor

              affirm[ed] the following:

                    1. A grant which is irrevocable of a 100% interest
                       in the IRA at Fidelity which today is valued at
                       approximately $1.28 million.

                    2. I pledge a cash gift of sufficient amount to bring
                       the Higinbotham Capital account to $1.0
                       million, with interest commencing April 11,
                       2011 at a rate of 7.5%.

                    3. On payment, this will extinguish the $4 million
                       outstanding note.

                    4. All future expenditures related to legal matters
                       familiar to both of us will be matched in terms
                       of cash payments to Susan and included as
                       marital assets.


1Although Exhibits B to G indicate that they are “Confidential—Subject to
Protective Order,” the state court protective order was vacated on August 23, 2018.


{00130487}                                —2—
Case 18-31185     Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29       Desc Exhibit
                         1 - Supplemental Brief Page 4 of 11


                     5. All of the above payments to Susan will be
                        Susan’s sole exclusive property and not part of
                        the marital estate.

Id.

       The Debtor also signed a handwritten document dated April 13, 2011,
regarding “Promissory Note to Susan Higinbotham dated on or about 9/15.”
Document dated Apr. 13, 2011 (attached as Ex. D). In that document, the Debtor
“freely affirm[ed] that I owe Susan Higinbotham $4 million and unpaid interest at
$50,000 per month since inception.” Id.

       The Debtor and Ms. Higinbotham also signed a handwritten document dated
September 16, 2011. Document dated Sep. 16, 2011 (attached as Ex. E). In that
document, the Debtor stated, “I hereby grant to Susan S. Higinbotham, my wife, all
of my worldly possessions, in consideration of her countless hours of devotion to me
and our family and her commitment to our marriage now and forever.” Id.

       The Debtor also signed a handwritten document dated April 8, 2013, regarding
“Contract for Advice on Legal Matters.” Document dated Apr. 8, 2013 (attached as
Ex. F). Ms. Higinbotham is not a lawyer. In the document, the Debtor states:

              This will acknowledge the services that you have been
              rendering to me on various legal matters of great import
              to my reputation and future. In addition to the thousands
              of hours that you have invested in dealing with and
              managing my attorneys in the US and Thailand, you have
              provided key insights and invaluable guidance. In
              compensation for these services rendered, I hereby
              provide to you this promissory note for ten million US
              dollars (US $10,000,000) to be paid out of my current and
              future resources and funds.

Id. The $10 million was a “a number [Ms. Higinbotham] suggested and [the Debtor]
agreed with.” Ex. A, at 24:21–24. No money changed hands. Id. at 24:25–25:4.

       The Debtor also provided what purports to be an accounting of the $4 million
promissory note. See Spreadsheet (attached as Ex. G). The spreadsheet, though,


{00130487}                                —3—
Case 18-31185     Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29         Desc Exhibit
                         1 - Supplemental Brief Page 5 of 11



does not match the other documents that the Debtor provided, further calling into
question the whole series of transactions. The spreadsheet tracks “principal
increases” on the note, although the note itself does not provide for principal
increases. The spreadsheet also tracks principal increases and “interest payments”
between September 27, 2009, to April 5, 2018, even though the note was
purportedly extinguished on or about April 10, 2011. The Debtor’s “affirmation” of
the note on April 13, 2011, does not account for the payments that the spreadsheet
indicates that he made before that date. The spreadsheet does not mention the $10
million note at all.

       Based on the spreadsheet, the Debtor used the “notes” to transfer more than
$2.7 million to Ms. Higinbotham over the past nine years. Of that, he transferred
about $2.2 million after supposedly transferring “all his worldly possessions” to her
in September 2011.

       The Debtor continued his charade in the state court proceeding, where he
submitted a financial affidavit that was supposed to fully disclose all his assets. The
Debtor, however, secretly listed only 10% of many assets’ values. He diluted the
values in this way because, he claimed, Ms. Higinbotham “owned” the other 90% of
those assets. Trial Tr., June 22, 2018, (excerpts attached to Reply (ECF No. 32) as
Ex. A) at 233:8–237:3.

       Now, in this bankruptcy case, the Debtor claims he owns no property at all. At
the § 341 meeting, the Debtor testified as follows:

              [Q]: … Sir, earlier we were talking about the value of the
              co-op in Chicago and there’s value listed on the schedules,
              do you remember that?

              MR. HIGINBOTHAM: Yes.

              [Q]: Okay. And the value listed on the schedules is $1.3
              million or so?

              MR. HIGINBOTHAM: The value that’s on the schedule is
              $1.3 million, that’s half.


{00130487}                               —4—
Case 18-31185    Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29        Desc Exhibit
                        1 - Supplemental Brief Page 6 of 11


             [Q]: That’s half the value?

             MR. HIGINBOTHAM: That’s half the value, yes.

             [Q]: So the other half is supposedly owned by Susan?

             MR. HIGINBOTHAM: All of them by Susan, but I’m
             putting in half for disclosure purposes.

             [Q]: When you say it’s “all of them by Susan”, what do you
             mean by that?

             MR. HIGINBOTHAM: Because I’ve given her everything,
             but it’s depending on how you want to count it. We’re
             showing it as half.

             [Q]: You’ve given her “everything”, what do you mean by
             that?

             MR. HIGINBOTHAM: Everything.

             [Q]: All of your property?

             MR. HIGINBOTHAM: Yes.

             [Q]: You just gave it to her?

             MR. HIGINBOTHAM: Yes.

             [Q]: When?

             MR. HIGINBOTHAM: I don’t know the exact date. Within
             the last three years.

             [Q]: Within the last two years?

             MR. HIGINBOTHAM: I’d have to check schedules that I
             can look at. I can’t from memory tell you something that I
             wouldn’t want to have to contradict later.

             [Q]: Was it within the last five years?

             MR. HIGINBOTHAM: Yes.

             [Q]: Why did you give her all your property?

             MR. HIGINBOTHAM: To keep our marriage together.

             [Q]: What do you mean by that?



{00130487}                                 —5—
Case 18-31185    Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29         Desc Exhibit
                        1 - Supplemental Brief Page 7 of 11


             MR. HIGINBOTHAM: Just something I needed to do.

             [Q]: Was she threatening to divorce you?

             MR. HIGINBOTHAM: I wouldn’t put it that way, you
             know.

             [Q]: Was she going to leave you?

             MR. HIGINBOTHAM: I think I was concerned that she
             would, yes. I was—it wasn’t in response to a specific
             statement on her part.

             [Q]: So how did this come up? You just decided one day to
             give her everything?

             MR. HIGINBOTHAM: Yes.

             [Q]: And no event in particular prompted that?

             MR. HIGINBOTHAM: That’s correct.

             …

             [Q]: Okay. So even though Susan owns all of the property
             you once owned, you still listed all this stuff on your
             bankruptcy schedules?

             MR. HIGINBOTHAM: Yes.

             [Q]: Why is that?

             MR. HIGINBOTHAM: It’s for disclosure purposes to show
             everything that one might want to count.

             [Q]: So by listing it on your bankruptcy schedules, you’re
             not saying that you have an ownership in any of this
             property, is that what you’re telling us today?

             MR. HIGINBOTHAM: I’m informing you as to what
             property out there is an attachment to me. Whether it’s
             ownership, I’ll leave it up to the lawyers.

             [Q]: So is it your position that you don’t own any personal
             property?

             MR. HIGINBOTHAM: Yes.

             [Q]: Do you own any real estate?


{00130487}                              —6—
Case 18-31185      Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29          Desc Exhibit
                          1 - Supplemental Brief Page 8 of 11


              MR. HIGINBOTHAM: No. No. Excuse me, we are joint
              tenants in (inaudible) in the Joliet real estate, but, again,
              I’ve also given her everything, so I don’t know….

Ex. A, at 38:15–42:2.

       Whatever is on his bankruptcy schedules, and whatever his lawyers say, in
this case, there is a debtor-in-possession—a decisionmaker, a fiduciary—who does
not believe he owns his property. This belief, along with his pattern of hiding assets
from his legitimate creditors, vexatiously litigating, and testifying evasively, make
the Debtor singularly unfit to fulfill the fiduciary duties of a debtor-in-possession.
For example, can creditors seriously rely on the Debtor to examine and object to Ms.
Higinbotham’s claim when he was part of the scheme to manufacture it? 11 U.S.C.
§ 704(a)(5) (made applicable by §§ 1106(a)(1), 1107(a)). For these reasons, among
others detailed in prior filings by Teekhungam and the children, the motion for stay
relief should be granted in full.

1.2. The Debtor bears the burden of proof and has not produced any evidence.

       The Debtor bears the burden of proof on all issues related to the motion for
stay relief filed by Teekhungam and the children. 11 U.S.C. § 362(g). That means
the Debtor must present evidence that he filed this case in good faith and on each of
the Fernstrom factors: that the Debtor or the estate will be harmed if the stay is
lifted; that Teekhungam and the children will not be harmed if the stay is
maintained; and that Teekhungam and the children are not likely to prevail on the
merits of their claim. The Debtor has presented argument of counsel, but no
evidence whatsoever. On this record, the motion for stay relief must be granted.

1.3. If the motion is not granted in full, some relief should be granted.

       To the extent the Court does not grant full relief to Teekhungam and the
children, there is some minimal relief that must be granted. Specifically, the Court
should grant relief to allow the state court to rule on the pending motions for
sanctions against the Debtor (both of which arise out of his conduct before the state



{00130487}                                —7—
Case 18-31185     Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29        Desc Exhibit
                         1 - Supplemental Brief Page 9 of 11



court), and then to allow the state court appeals to proceed. The state court’s
judgment will not become final, and the Debtor cannot pursue his appeals until the
sanctions motions are resolved. The Debtor has stated that he wants to pursue his
appeals so, at a minimum, relief should be granted to allow the sanctions motions
and appeals to proceed.

       Wherefore, Teekhungam and the children respectfully request that the Court
terminate the automatic stay as to the child support proceeding and grant such
further relief as is appropriate in the circumstances.


Dated: January 7, 2019                        Respectfully submitted,

                                              Wipaporn Teekhungam, A.H, a
                                              minor, A.H., a minor, and A.H., a
                                              minor

                                              By: /s/ Jeffrey K. Paulsen
                                              One of Their Attorneys

William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (847) 239-7248
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
        dkebner@deborahebnerlaw.com
        jpaulsen@wfactorlaw.com




{00130487}                              —8—
Case 18-31185      Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29       Desc Exhibit
                         1 - Supplemental Brief Page 10 of 11


                              CERTIFICATE OF SERVICE
       I, Jeffrey K. Paulsen, an attorney, hereby certify that on January 7, 2019,
pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Reply to be served electronically through the Court’s Electronic
Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on all other persons identified on the Service List.

                                               /s/ Jeffrey K. Paulsen
                                     SERVICE LIST
Registrants
(Service via ECF)

Bianca E. Ciarroni           bciarroni@freeborn.com, bkdocketing@freeborn.com

Michael K. Desmond           mdesmond@fslegal.com, dorisbay@fslegal.com

Deborah K. Ebner             dkebner@deborahebnerlaw.com,
                             webmaster@debnertrustee.com,
                             lizd@deborahebnerlaw.com

William J. Factor            wfactor@wfactorlaw.com, wfactorlaw@gmail.com,
                             bharlow@wfactorlaw.com, wfactor@ecf.inforuptcy.com,
                             wfactormyecfmail@gmail.com,
                             factorwr43923@notify.bestcase.com

Shira R. Isenberg            sisenberg@freeborn.com, bkdocketing@freeborn.com.
                             jhazdra@ecf.inforuptcy.com

Patrick S. Layng             USTPRegion11.ES.ECF@usdoj.gov

Jeffrey K. Paulsen           jpaulsen@wfactorlaw.com, bharlow@wfactorlaw.com,
                             jpaulsen@ecf.inforuptcy.com

Nathan Q. Rugg               Nathan.Rugg@bfkn.com, jean.montgomery@bfkn.com

Gregory K. Stern             greg@gregstern.com, steve_horvath@ilnb.uscourts.gov




{00130487}                               —9—
Case 18-31185   Doc 47-1 Filed 01/07/19 Entered 01/07/19 14:51:29   Desc Exhibit
                      1 - Supplemental Brief Page 11 of 11


Non-Registrants
(Service via FedEx Overnight)

 Harlow N. Higinbotham
 RD No. 2
 2002 East Cass St.
 Joliet, IL 60432




{00130487}                          —10—
